                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                             4:16CR3067
      vs.

ANTHONY R. ROE,                                               ORDER

                     Defendant.



      Defendant has moved to continue Defendant’s status hearing. (Filing No.
79). As explained by counsel, defense counsel will be at a funeral at the currently
scheduled date and time. The motion to continue is unopposed. Based on the
representations of counsel, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 79), is granted.

      2)       Defendant's status hearing will be held before the undersigned
               magistrate judge on May 9, 2019 at 9:30 a.m. Defendant is ordered
               to appear at this hearing.

      3)       For the reasons stated by counsel, the Court finds that the ends of
               justice served by continuing Defendant's status hearing outweigh the
               best interest of Defendant and the public in a speedy trial.
               Accordingly, the time between today's date and May 9, 2019 shall be
               excluded for speedy trial calculation purposes. 18 U.S.C. §
               3161(h)(7). Failing to timely object to this order as provided under
               this court’s local rules will be deemed a waiver of any right to later
               claim the time should not have been excluded under the Speedy
               Trial Act.

      April 30, 2019.                          BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
